Per Curiam.
This cause being reached in its regular order for final adjudication, after due consideration thereof by Division A of the court it is found that the only question presented thereby is as to whether a county is subject to garnishment for a debt due by it to a private party at the suit of a creditor of such party. This question was fully considered and decided in the negative at the'present term of this court in the case of Duval County v. Charleston Lumber & Manufacturing Co.> and that case is fully decissive of this. It is, therefore, considered, ordered and adjudged that the judgment of the Circuit Court in said cause be, and the same is hereby, affirmed at the cost of the plaintiff in error.